Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2017

                                       No. 04-16-00741-CV

                                        Galdino MOLINA,
                                            Appellant

                                                 v.

                                      David CERVANTES,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 391399
                           Honorable Karen Crouch, Judge Presiding

                                          ORDER
        Appellant’s brief was due on December 21, 2016. See TEX. R. APP. P. 38.6(a). We
granted Appellant’s first motion for an extension of time to file the brief, and we set the brief due
on January 20, 2017. Three days after the due date, Appellant filed a second motion for an
extension of time to file the brief and requested an additional sixty days, for a total extension of
ninety days.
       Appellant’s motion is GRANTED IN PART. We ORDER Appellant to file the brief or a
motion to dismiss not later than February 21, 2017. NO FURTHER EXTENSIONS OF TIME
TO FILE APPELLANT’S BRIEF WILL BE GRANTED.
        If Appellant fails to file the brief or motion to dismiss as ordered, we will order Appellant
to show cause why this appeal should not be dismissed for want of prosecution. See TEX. R.
APP. P. 42.3(b), (c).
                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2017.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court